 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10   BRUCE BENTON,                                     No. 2:15-cv-0772 TLN AC P
11                      Plaintiff,
12          v.                                         ORDER
13   EL DORADO COUNTY SHERIFF’S
     DEPARTMENT, et al.,
14
                        Defendants.
15

16

17          This court recently directed plaintiff, an El Dorado County Jail detainee proceeding pro

18   se, to submit the information necessary for the United States Marshal to serve plaintiff’s Second

19   Amended Complaint (SAC) on sole defendant El Dorado County Deputy Sheriff Clingman. See

20   ECF Nos. 35, 39. Plaintiff now requests the court’s assistance in obtaining this information from

21   the El Dorado County Sheriff’s Office, and requests additional time to submit the information to

22   the court. For good cause shown, IT IS HEREBY ORDERED that:

23          1. Plaintiff’s motions filed May 6 and May 8, 2019, respectively (ECF Nos. 40 & 41), are

24   granted.

25          2. Within thirty (30) days after service of this order, plaintiff shall submit to the court:

26   (1) one completed summons, and (2) one completed USM-285 form.1

27
     1
       Plaintiff need not provide copies of his SAC; the court will provide the requisite two copies of
28   the seven-page SAC to the United States Marshal.
 1          3. This court requests that the El Dorado County Sheriff, within fourteen (14) days after
 2   the filing date of this order, confidentially provide to plaintiff the full name and address of
 3   defendant Clingman for purposes of service.
 4          4. The Clerk of Court is directed to provide plaintiff, together with a copy of this order,
 5   one blank summons and one blank USM-285 form.
 6          5. The Clerk of Court is further directed to serve a copy of this order on El Dorado
 7   County Sheriff John D’Agostini, 300 Fair Lane, Placerville CA 95667.
 8          IT IS SO ORDERED.
 9   DATED: May 9, 2019
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
